Citation Nr: 1715813	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  09-47 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an extraschedular rating for hypertension, currently rated as 10 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 

INTRODUCTION

The Veteran had active military service from October 1990 to October 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas, which, in pertinent part, granted service connection for hypertension and assigned a 10 percent disability rating, effective December 26, 2007.  

The Veteran testified at a Board videoconference hearing in September 2014 before a Veterans Law Judge (VLJ).  A transcript of the hearing has been reviewed and associated with the claims file.  Moreover, the Veteran was appropriately informed that the VLJ who presided over the hearing had since left the Board and was offered the opportunity for another hearing, which he declined.

In a Board decision dated in December 2014, the claim of entitlement to an initial rating in excess of 10 percent for hypertension was denied.  The Veteran appealed and in June 2015 the parties agreed to a Joint Motion for Partial Remand (JMR) that vacated and remanded, in part, the Board's decision denying referral for consideration of an extraschedular rating for hypertension under 38 C.F.R. § 3.321 (b)(1).  The Court of Appeals for Veterans Claims (CAVC) granted the joint motion in a June 2015 Order.  

In September 2015 the Board remanded for additional evidentiary development, including obtaining outstanding treatment records and VA examination to determine the severity of the Veteran's hypertension disability.  

It is further noted that, when last before the Board, the issue of entitlement to an initial rating in excess of 30 percent for hypertensive heart disease was remanded in order for the RO to issue a statement of the case (SOC) and inform the Veteran and his representative that he must perfect the appeal if he wished to have a review by the Board.  The RO issued a SOC in October 2016 with instructions on how to file a substantive appeal, or VA Form 9, in order to perfect the appeal.  A review of the claims file shows that the Veteran submitted additional statements with regard to his hypertension.  However, the Veteran did not submit a substantive appeal with regard to the issue of entitlement to an initial rating in excess of 30 percent for hypertensive heart disease.  Furthermore, hypertensive heart disease is not among the issues listed as being certified for appeal on the VA Form 8.  Accordingly, the Veteran should not have a reasonable expectation that such matter is in the Board's appellate status.  Thus, while the Board can waive the requirement of a substantive appeal in certain circumstances, it does not appear that such action is necessary or appropriate here.  Beryle v. Brown, 9 Vet. App. 24, 28 (1996); Percy v. Shinseki, 23 Vet. App. 37 (2009).  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to a service connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  In the present case, a VA examination dated in January 2016 indicates that the Veteran's hypertension impacts his ability to work.  Accordingly, the issue of entitlement to a TDIU is before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Hypertension

The Veteran's service connected hypertension is currently rated as 10 percent disabling.  He asserts that he should be awarded an extraschedular rating for hypertension based on symptoms associated with his high blood pressure and residual effects of hypertension medications, including leg cramps, sleep disturbance, vision problems, nervousness, hand shaking, dizziness, fatigue, and hot flashes.  See 10/15/2014, Virtual VA Documents, Hearing Transcript, pp. 11-12.  Furthermore, the Veteran states that his hypertension imposes marked interference with employment.  See 02/24/2017, VBMS, Appellate Brief, p. 4.  

The Veteran was afforded a VA examination by a physician's assistant (PA) in January 2016 to assess the symptoms associated with his hypertension and correlating medications.  During the examination, the Veteran complained of dizziness and fatigue related to hypertension and leg cramps and shaky hands when reaching for items.  The Veteran related that his complaints of his inability to sleep and nervousness were due to his post-traumatic stress disorder (PTSD) and that he was not claiming them secondary to hypertension.  The Veteran denied complaints of hot flashes but indicated he had episodes of clammy skin and not feeling well due to his diabetes when his blood sugar drops.  

The PA indicated that complications of hypertension include retinopathy due to hypertension, which includes retinal hemorrhages, exudates or papilledema, left ventricular hypertrophy, risk of heart failure, stroke, and chronic kidney disease.  

The Veteran was currently taking chlorthalidone, metoprolol, lisinopril, and amlodipine for hypertension.  The PA noted the side effects for the medications included hypotension (low blood pressure), dizziness, and fatigue, with the most common side effect noted to be hypotension and dizziness with incidence of up to 27 percent.  

The PA reviewed the Veteran's medical records from 2007 to the date of the examination and indicated that there were no complaints of symptoms related to hypertension or the correlating medications.  The Veteran had episodes of fatigue and tiredness in 2008, which improved with control of his diabetes and PTSD symptoms and had no association with his hypertension or correlating medications.  The Veteran had a normal funduscopic exam of his eyes on July 2, 2014, with no evidence of hypertensive changes.  The medical records were silent for complaints of shaky hands and leg cramps.  Although the Veteran stated that he had complaints of dizziness and tiredness and symptoms of cramping of his bilateral lower extremities and bilateral hand tremors, the PA concluded that there was no objective evidence of chronic symptoms or pathology related to his diagnosis of hypertension.  

The PA further opined that the Veteran's hypertension impacted his ability to work.  When describing the impact of the Veteran's hypertension, the PA reported that the Veteran states that he tires easily and has episodes of dizziness.  When the jobs are too physical, the Veteran reported that he has to quit the jobs but if he in a supervisory role his dizziness and tiredness do not impact his ability to work.  

The Board finds the PA statements regarding the Veteran's reported symptoms of dizziness and tiredness are contradictory.  The PA concluded that the Veteran's tiredness and dizziness were not related to the Veteran's hypertension.  However, the PA also concluded that the Veteran's hypertension impacts his ability to work.  As a basis for this opinion, the PA points to the Veteran's reported symptoms of fatigue and dizziness.  Accordingly, the Board finds that an addendum opinion is required to clarify whether the Veteran's reports of fatigue and dizziness are related to his hypertension and, if so, if those symptoms associated with hypertension impact his ability to work.  

Total Disability Rating Based on Unemployability (TDIU)

Entitlement to a TDIU is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F. 3d 1378 (Fed. Cir. 2001).  

In the Veteran's latest statement, he indicated that he had to recently scale back from his strenuous job and is now unemployed.  01/31/2017, VBMS, Hearing Related.  In the January 2016 VA Examination, the PA opined that the Veteran's service connected hypertension impacts his ability to work.  Furthermore, the Veteran's combined disability rating is 70 percent and he meets the threshold requirements for a TDIU.  See 38 C.F.R. § 4.16(a).  

A review of the record shows that the Veteran has not been provided the specific notice required in response to a claim for a TDIU, and the originating agency has not adjudicated the TDIU issue.  Therefore, the Board finds that further action is required of the originating agency before the Board decides the TDIU issue.   

Accordingly, the case is REMANDED for the following actions:

1.  Forward the entire claims file, including a copy of this remand, to the January 2016 VA examiner for an addendum opinion as to whether the Veteran's symptoms of dizziness and fatigue are associated with his service connected hypertension and, if so, discuss the ways in which the Veteran's hypertension and associated symptoms would impact his ability to work.  (If the examiner is not available, the file should be forwarded to another appropriate individual for an opinion.  A new VA examination should be scheduled only if deemed necessary by the examiner.)  Review of the claims file should be noted in the addendum report.  

The examiner must provide a comprehensive rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion. 

2.  Provide the Veteran with notice of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to a TDIU, and request that he supply the requisite information.  

3.  Adjudicate the claim of entitlement to a TDIU and re-adjudicate the claim of entitlement to an extraschedular rating for hypertension.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a statement of the case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




